                    IN THE UNITED STATES DISTRICT COURT                         2020 OC T 2 J
                   FOR THE WESTERN DISTRICT OF WISCONSIN
                                                                                                 5= 20


UNITED STATES OF AMERICA                                    INDICTMENT

              V.
                                                             20         CR
                                                  C ase N o. _ _ _ _ _ _ _       134·           jDP
                                                             18 u.s.c. § 844(i)
ANESSA RENEE FIERRO and
WILLIE TREMAINE JOHNSON,

                           Defendant.


THE GRAND JURY CHARGES:

                                        COUNTl

      On or about August 25, 2020, in the Western District of Wisconsin, the

defendants,

                            ANESSA RENEE FIERRO and
                           WILLIE TREMAINE JOHNSON,

maliciously attempted to damage and destroy, by means of fire, BUSINESS A, a

commercial building in Madison, Wisconsin, which was used in interstate and foreign

commerce.

              (In violation of Title 18, United States Code, Section 844(i)).

                                        COUNT2

      On or about August 25, 2020, in the Western Dish·ict of Wisconsin, the

defendants,

                            ANESSA RENEE FIERRO and
                           WILLIE TREMAINE JOHNSON,

maliciously attempted to damage and destroy, by means of fire, BUSINESS B, a
commercial building in Madison, Wisconsin, which was used in interstate and foreign

commerce.

              (In violation of Title 18, United States Code, Section 844(i)).




                                         Indictment retmned:      m{u/ww
       ~)..
SCOTT C. BLADER
                     -
United States Attorney




                                            2
